Citation Nr: 0727151	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran is competently diagnosed with left knee 
arthralgia secondary to complex left medial meniscus 
posterior horn tear, chondromalacia patellae, and mild-to-
moderate left knee degenerative joint disease. 

3.  The veteran's current left knee disability is not the 
result of a disease or injury during active service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), imposes obligations on VA 
to provide notice and assistance to claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant 's 
possession that pertains to the claim(s).  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

More recently, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In December 2003, prior to the issuance of the rating 
decision on appeal, the RO sent the veteran a notice letter 
informing him that to establish entitlement to service 
connection for a disability the evidence must show three 
things: an injury in military service, or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  

The veteran had ample opportunity to respond prior to 
issuance of the April 2004 rating decision on appeal. The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2003 letter also advised the veteran that VA 
would make reasonable efforts to get evidence necessary to 
support the claim, such a medical records, employment 
records, and records from other Federal agencies.  The letter 
advised the veteran of what evidence the RO was in the 
process of pursuing and invited the veteran to identify any 
other entities having relevant records, and to provide VA 
appropriate authorization to obtain those records.  The 
letter also specifically advised the veteran, "Send us any 
medical reports you have."  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As indicated, documents fully meeting the VCAA's notice 
requirements were provided to the veteran before the rating 
action on appeal.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The RO provided notice on the rating and effective date 
elements of the claim in an April 2007 letter.  The timing 
deficiency in this notice was not prejudicial because the 
claim is being denied and no effective date or rating is 
being set.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the claim on appeal.  

The veteran's service medical records, Social Security 
Administration (SSA) disability records, and post-service VA 
and private medical records have been associated with the 
claims file.  The veteran has identified no VA or non-VA 
medical providers that may have existing evidence relevant to 
the claim.  

The veteran has not been afforded a medical examination in 
conjunction with this claim.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, as discussed below, there is a current 
diagnosis of a left knee disability; the veteran has reported 
an injury in service and a continuity of symptoms since 
service.  Also, as discussed below, the veteran's statements 
have not been consistent and are contradicted by the 
contemporaneous record.  The Board finds that the veteran's 
reports are not credible.  There is no other evidence that 
the current left knee disability may be related to service.  
As such, an examination is not required. 

Under these circumstances, all assistance required by the 
VCAA has been provided.

II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Even if there is no evidence of diagnosis or treatment in 
service, a chronic condition, including degenerative 
arthritis, as specifically defined in 38 C.F.R. § 3.309(a) 
may be service-connected if symptoms manifest to a 
compensable degree within one year of discharge.  38 C.F.R. 
§ 3.307.  Acceptable medical or lay evidence may establish 
characteristic manifestations of a disease to the required 
degree for purposes of presumptive service connection, if 
followed without unreasonable delay by a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (2003); 38 C.F.R. § 
3.307(c) (emphasis added).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) is 
ultimately a question for the Board to address.  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

The veteran has provided several versions of in-service 
events that he asserts lead to the development of his current 
left knee disability.  On occasion the veteran has reported 
that he injured his back and left leg by falling off a truck 
in Vietnam, and that both legs were paralyzed.  He was placed 
in traction for two months, but his left leg never recovered.  
He has also contended that the left knee disability is the 
result of having to place excessive weight on the left leg 
while being treated for the back injury at a hospital in 
Japan.  He has asserted that ever since this treatment he has 
walked with a limp.  On other occasions he reported that he 
injured the knee when he fell into a ditch at night while 
serving in Vietnam, and that he had broken his left leg in 
Vietnam.

The veteran's service medical records (SMR) confirm that he 
injured his back falling off a truck in Vietnam in January 
1968; he apparently was caught by the tailgate and hung from 
the truck by his leg.  He was noted, however, to be 
ambulatory.

He was evacuated to Japan for treatment of the back injury.  
The record shows the diagnoses of herniated nucleus pulposus 
and probable conversion reaction.  There is no evidence of 
concurrent leg or knee injury, or any treatment for a 
definable leg or knee injury.  Treatment notes confirm use of 
traction for the back injury, as well as medication, ice, and 
flexion exercises.  The report of the veteran's physical 
examination in November 1968 immediately prior to discharge 
shows clinical evaluation of the lower extremities as 
"normal."  In a report of medical history completed at the 
same time, the veteran reported no left knee disability.

The veteran submitted his initial claim for VA compensation 
in April 2000, but made no mention of a left knee disability.

As noted below, the veteran is diagnosed with degenerative 
joint disease of the left knee, and degenerative arthritis is 
a chronic disease listed in 38 C.F.R. §3.309(a).  However, 
there is no medical or lay evidence of arthritis to any 
degree in the left knee during service or within the first 
year after discharge from service, and arthritis was not 
diagnosed until more than 35 years after discharge from 
service.  Presumptive service connection for arthritis is 
accordingly not warranted. 

During a forensic evaluation at Geisinger Clinic in December 
1997 the veteran reported that he was an avid runner and had 
participated in many marathons; he made no mention of history 
of a knee disorder, knee pain, or a limp.

The veteran was granted SSA disability benefits for post-
traumatic stress disorder (PTSD) effective in August 2002; 
the veteran's SSA disability file discloses no medical 
evidence of a history of knee disorder or limp.

The first documentation of a left knee disorder after 
discharge from military service occurs in a VA psychiatric 
examination in September 2003, in which the psychiatrist 
noted that the veteran was limping because of a "bad left 
knee."  There was no further comment about the history of 
the knee disorder.

The veteran had knee surgery at Robert Packer Hospital in 
September 2003; the postoperative diagnosis was torn medial 
meniscus, osteochondral defect of the medial femoral 
condoyle, and chondromalacia of the patella.

In postoperative rehabilitation notes from the same facility 
dated in September 2003, the veteran reported that his knee 
had started hurting six months previously for no apparent 
reason.  There is nothing in the Packer Hospital notes 
suggesting a connection between the treated knee disorder and 
military service.

The veteran submitted a claim for service connection for left 
leg disorder in November 2003, reporting that he had a broken 
leg received in Vietnam.

A VA behavioral progress note dated in January 2004 states 
that the veteran reported that his September 2003 knee 
surgery had been due to a workplace injury, but that he had 
originally hurt his leg and knee by falling into a ditch at 
night during military service.  

In a March 2004 VA behavioral progress note the veteran 
asserted that he had injured his knee in Vietnam and 
aggravated the injury thereafter while working at his job at 
a state liquor store.  

The veteran had a VA examination in June 2005 during which he 
reported that due to the in-service fall from the truck he 
sustained paralysis of both legs; the right leg recovered 
completely but the left leg did not.  He also stated that he 
twisted his left knee, fractured his left ankle, and injured 
his right wrist during an attack by the Viet Cong.  Following 
discharge from service he occasionally used a knee brace and 
a cane due to intermittent pain and swelling of the knee.   
The examiner noted that the veteran walked with a limp to the 
left side and exhibited pain on motion and local tenderness 
of the left knee, but did not provide a specific diagnosis of 
the current knee disorder.

A rating decision in October 2005 granted service connection 
for a back disorder (degenerative disc disease of the lumbar 
spine and degenerative arthritis of the lumbar spine, rated 
as 20 percent disabling) and for associated radiculopathy of 
the left leg (separately rated as 20 percent disabling).

The veteran had VA orthopedic and neurological examinations 
in July 2006, but the examiners' remarks pertained 
exclusively to the service-connected back disorder; nothing 
therein addresses the etiology of the left knee disorder.

VA outpatient orthopedic notes dated from December 2005 to 
June 2007 show diagnosed left knee arthralgia secondary to 
complex left medial meniscus posterior horn tear, 
chondromalacia  patellae, and mild-to-moderate left knee 
degenerative joint disease.  Nothing in these notes relates 
the current knee disorder to military service. 

As noted, the medical evidence confirms that the veteran 
currently has diagnosed disabilities of the left knee, and 
the first element of service connection (medical evidence of 
a disability) is accordingly satisfied.  Medical records also 
corroborate that he had a fall in Vietnam resulting in 
hospitalization for a back injury, although those records do 
not corroborate in in-service knee injury.  

The veteran is competent to report an in-service injury, but 
he has not provided a consistent history of how this injury 
occurred, and the service medical records contradict his 
reports of leg paralysis and a limp during service.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Assuming arguendo that the veteran participated in combat, he 
has not proffered satisfactory evidence of service 
incurrence, because of the variance in his reports and the 
fact that some of his reports are contrary to the 
contemporaneous service medical records.  There is no other 
evidence of an in-service left knee injury.  The Board, 
accordingly, finds that the preponderance of the evidence is 
against a finding that there was an in-service disease or 
injury.  38 U.S.C.A. § 5107(b).

Absent a showing of in-service disease or injury, an 
essential element of the service connection claim is lacking, 
and the claim is denied.  Caluza.

Even if an in-service injury could be conceded, the evidence 
is against a finding that there is a link between the current 
left knee disability and such injury.

While the veteran has recently reported a continuity of 
symptomatology since service, these reports are flatly 
contradicted by the service medical records showing no left 
knee symptomatology at service separation, the lack of any 
contemporaneous reports of left knee symptomatology in the 
decades immediately after service, and by the veteran's own 
statements when initially seen for treatment of his left knee 
disability at the Robert Packard Hospital.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability; see Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom. Routen v. West, 142 F3d 1434 (Fed. 
Cir. 1998).  

In this case, there is no medical opinion or evidence 
whatsoever to show a relationship between the veteran's left 
knee disorder, first documented in September 2003, and his 
military service.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the passage 
of 35 years between the veteran's discharge and the first 
medical documentation of any left knee disorder constitutes 
further evidence against his claim.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for a left knee disability is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


